Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00892-CR

                                       IN RE Timothy GAFFNEY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 31, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On December 19, 2014, relator Timothy Gaffney filed a pro se petition for writ of

mandamus complaining of the trial court’s failure to rule on a pending motion. Relator was

convicted and sentenced in the underlying criminal matter in October 2012 and no direct appeal

of his conviction or sentence was taken to this court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding “Article 11.07 provides the exclusive



1
 This proceeding arises out of Cause No. 2010CR1998, styled The State of Texas v. Timothy Gaffney, pending in the
144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel presiding.
                                                                                 04-14-00892-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, relator’s petition is

dismissed for lack of jurisdiction.


                                               PER CURIAM

DO NOT PUBLISH




                                              -2-